Title: From George Washington to Brigadier General Jedediah Huntington, 6 May 1780
From: Washington, George
To: Huntington, Jedediah


          
            Dear Sir
            Head Quarters Morris Town 6th May 1780
          
          Brigade Major McCormick of the pennsylvania line two days ago sent his Commission and his Oath of Allegiance to the States to a Capt. Wilson of the same line and went off—What makes his disappearance the more suspicious is, that he has been for some time discontented on account of his Rank, and as he came over from the enemy at Boston at the beginning of the War, there is reason to apprehend that he may endeavour to get into New York—As I imagine he is known to the Brigade Majors and Adjutants of your line, I desire that a look out may be kept for him at the posts along the sound. Should he be found upon that quarter be pleased to have him secured and sent up. I am &.
        